 DRAVO CORPORATION57bravo CorporationandOmer FortinandHoisting and PortableEngineers Local No. 4, International Union of OperatingEngineers,Party to the ContractHoisting and Portable Engineers,Local No. 4, InternationalUnion of Operating Engineers,and its business agent, LarryP. SalvucciandOmer Fortinandbravo Corporation, Partyto the Contract.Cases Nos. 1-CA-3553 and 1-CB-724.Octo-ber 10, 1962DECISION AND ORDEROn June 20,1962, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in certain unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety as set forth in the attached Intermediate Report. There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief and Respondents filed briefs in support of theIntermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the ex-ceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein(issued January 30, 1962; charges filed August 14 and 16,1961)alleges that,since on or about March 1,1961,the Companyhas violatedSection 8(a)(3) and(1) of theNational LaborRelations Act, as amended,73 Stat.519, by giving effect to a collective-bargaining agreementwhichrequires unionmembership or clearance as a condition of employment,or discriminates againstemployees or applicants because of their nonmembership,and by giving effect toan arrangement'or practicewhichrequires or causes discrimination against em-ployees or applicants because of nonmembership in the Union, and also by dis-criminating againstFortinbecause of his nonmembership or the Union's refusal toemployhim for employment;and that the Union has violated Section8(b)(1)(A)and (2)by maintaining and enforcing a collective-bargaining agreement describedas above, by compelling the Company to employ only members of or personsapprovedby it, bymaintaining and enforcing an arrangement or practice whichrequiresthe Companyto discriminate against employees because of nonmembershipin theUnion,and by causingthe Companyto discriminate against Fortin because'This term is here used inclusivelyand covers the alternative allegationsconcerningan oral agreement or understanding139 NLRB No. 14 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDof his nonmembership or because of the Union's refusal to clear him.The answersdeny the allegations of violation.A hearing was held before Trial Examiner Lloyd Buchanan at Fall River andBoston, Massachusetts, on March 23 and 29, 1962. Pursuant to leave granted to allparties, briefs have been filed by the General Counsel, the Company, and the Union,the time to do so having been extended.This is one of a series of three cases (each is a consolidated case), the other twoinvolvingDaniel O'Connell's Sons, Incorporated[139NLRB 51] andColemanBros.Corporation[139NLRB 3931. In addition to the respective employerrespondents each of the three cases names as respondents the Union herein and itsbusiness agent, and Fortin as the Charging Party.The cases were heard at approxi-mately the same time, being scheduled for and opening on successive days.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, a Pennsylvania corporation withprincipal office and place of business in Pittsburgh, Pennsylvania, has been engagedas the general substructure contractor at a jobsite in Fall River, Massachusetts; thatitannually purchases and causes to be transported in interstate commerce largequantities of supplies and materials, receives such to the extent of more than$1,000,000 directly from points outside the Commonwealth of Pennsylvania, andprovides services valued at more than $50,000 in States other than the Common-wealth of Pennsylvania; and that it is engaged in commerce within the meaning ofthe Act.It is admitted and I find that the Union is a labor organization within the meaningof the Act.II.THE UNFAIR LABOR PRACTICESFortin is and has been since 1956 a member of Local 98 of this same internationalunion, the Operating EngineersThat local's jurisdiction lies in the Worcester areaand does not include the Fall River site, which lies within the jurisdiction of theUnion herein, Local 4.He is a licensed Massachusetts operator, has operatedvarious machines, including cranes, shovels, bulldozers, front end loaders, graders,and asphalt rollers, and has done a great deal of repair work on machines.Hislicense does not itself call for or indicate ability to operate any kind of machine;specifically, he is not licensed or qualified to operate steam machinery on a steamderrick boat, this requiring a steam license, although he can operate a machinewhich is run by a diesel engine.To explain an application which he filed with the Company for a job as craneoperator only, Fortin testified that at the end of 1960 or the beginning of 1961 hesaw only cranes on the job.Told by Parker, the job superintendent, to fill out anapplication, he went to the office, gave the necessary information to a man at thedesk there, and said that he was a crane operator.Before Fortin testified, it wasnoted that the card (Fortin's impression was that the card was larger than the oneshown him at the hearing) had been filled out by the office manager, not by Fortin.The latter now admitted that his prior statements in an affidavit that he had "filledout an application" and "put down 98" as the union of which he was a memberwere incorrect.This alleged notation concerning his union affiliation was connectedwith Fortin's testimony that he was asked to which local he belonged. (One canunderstand that such statements, without sufficient investigation to test their re-liabiliy,would prompt issuance of a complaint.) I credit the testimony by Mc-Donough, the office manager, that the Company had never used any form whichincluded a question concerning a man's union affiliation, and his denial that he everasked an applicant whether he was affiliated with the Union.Fortin testified to a second conversation with Parker, in January or possiblyFebruary 1961, in the course of which the latter allegedly said that they "decided tolet Local 4, business agent of Local 4, do the hiring. `It's a good way to keep out oftrouble"' (We shall briefly refer,infra,to the arrangements made by the Unionand the Company, and the latter's hiring methods.)Not only was hiring not leftto the Union, but I do not credit Fortin's testimony that Parker said this.The lattercould testify only that he had not recognized Fortin, and recalled no conversationwith him concerning the Union's business agent. DRAVO CORPORATION59Whatever Fortin's explanation for his reference to experience on cranes, he toldthe Company of such experience only.But such limitation is not relevant unlessthe Company relied on the application as filed; and it does not appear that menwere called to work on the basis of filed applications. In explaining the Company'sfreedom of action, Auhl, its operations manager, testified that men were hired "atthe gate."While not necessarily excluding the calling of men who had filed appli-cation, this does not itself suggest such a practice.The application itself thusdoes not explain any failure to call Fortin, and it therefore casts no light onthe issue of discrimination except possibly as an admission by him that he was notin fact qualified to operate other machines.But aside from the fact that the Com-pany is not shown to have relied on any such admission or on his application sinceithired at the gate, it is clear that Fortin did not at any time intend such an ad-mission, maintaining as he did that his was a long and varied experience.Neitheris the Union's knowledge of his experience with respect to land operatons or itsbelief that it was limited here in issue.The Union's position is not that it refused toclear or refer Fortin because of lack of experience; rather, that it did not causethe Company to refuse to hire.The General Counsel has contended that although Fortin applied for a job ascrane operator, he should reasonably have been assigned to another job as the needarose, citing the Company's hiring of eight cement mixers.Parker's testimonywhich, if at all enlightening was hardly incandescent, was that as far as he knewallof the concrete-mixer operators were experiencedHe then appeared to denythis as he testified that he did not in fact know whether they had had prior ex-perience on concrete mixers.One can perhaps uncertainly reconcile his testimonyas follows: Parker did not know that they had experience or where they had ob-tained it, but none were trained on this job and all appeared to be experienced asthey did operate the machines.Nor have I overlooked the testimony that at the peak of this operation, in the fallof 1961, there were some 60 or 70 engineers on this job.When an attempt wasmade to itemize these jobs, only about 43 were indicated.No attempt will herebe made to guess at the circumstances surrounding these hirmgs. including the datesof application or request to work, for the possibility that they might discloseviolations.With the Company's admitted need for derrick boat operators, much was made atthe hearing of the possibility of Fortin's employment on a lighter as the GeneralCounsel probed into the facts in that connectionBut this case, like the others,suffers from a plethora of possibilities without proof.The hopeful attempts calledfor a more fruitful cause. Insofar as operation of a steam derrick on a lighter orbarge is concerned, it is clear that this requires different experience, which Fortin doesnot even claim, and that he has neither the qualifications nor the license for steamoperation.He does point to his seaman's certificate, which indicates no more thanservice aboard a ship, but not with machinery. To cite seaman's experience and craneoperation as evidence of experience or ability to operate machinery on a steam-operated derrick boat is like the example of the editorial writer who wrote onChinese metaphysics after reading in the encyclopedia under China and metaphysics.In the latter part of 1961 or early in 1962 the Company put a diesel-operated crane,which had previously been used on land, on a diesel-operated lighter.This craneon the boat could be operated by a land crane engineer; the man who operated itbefore it was placed aboard the boat remained with itFortin testified next to a conversation with Salvucci, the Union's business agent,on this jobsite about a week or 10 days later, presumably in February.He allegedlyasked Salvucci when he could go to work, and Salviicci replied that he had manyunion men loafing and had to put them to work. Fortin testified that he then showedSalvucci his able-bodied seaman's certificate, this in connection with the contemplatedwork here on boats and barges; and that Salvucci looked at the certificate and saidthat he had never seen one before.Recalling only one conversation with Fortin, onthe Coleman job, Salvucci testified that he had told the General Counsel that theUnion had many men who were loafing but that it did not stop anyone from joining.I do not find that Salvucci or the Union here discriminatorily refused to clear Fortinor otherwise interfered with him or caused the Company to discriminate?Most significant in this connection is the fact that in theO'Connellcase Fortinplaced this showing of his seaman's certificate and the conversation with Salvucci ashaving occurred for the first time on the Marinucci site in Somerset in the summer of1961.It is superfluous to point out that on a minor detail Fortin contradicted2 CfPipe Fitters Local892,et at.(Alto Products, Inc.),136 NLRB 492 60DECISIONSOF NATIONAL LABOR RELATIONS BOARDhimself further as he testified first that he was introduced to Parrish, the steward onthe job, by Read, who remained during the conversation; then that Read did notstay,Fortin claiming to recall that Read busied himself on a pickup repair; andfinally that he did not know whether Read remained or not. I have no confidencein and place no reliance on Fortin's testimony.Although as we have seen, Parkerdid not recall having had prior conversations with Fortin, he testified that he firedmen who were not qualified; I do not credit Fortin's testimony that Parker told himthat he could not do anything for him since he had men from the Union with whomhe was dissatisfied but that he could not get rid of them, adding, "You could imaginewhat would happen if I hired you."Fortin also testified to a conversation with Salvucci on this job, the latter declaring,in response to Fortin's complaint that inexperienced men were working, that he wouldbe the judge of who would work in the area. Salvucci testified, as we have seen, thathe recalled only one conversation with Fortin, on the Coleman job, and further thatin any event unionmen got their own jobs, Salvucci's responsibility being tosee to itthat they received full wages.Testimony was thereafter received pro and con onthe secondary issue concerning an alleged conversation in which operator Laliberteasked Fortin to tell him how to run a grader, or told Fortin that he had never beforeseena barge.As the General Counsel recognized, the issue is not whether Lalibertewas in fact experienced on a grader; rather, a question was here raised concerningFortin's veracity.The issue basically is not whether Laliberte said what Fortin alleg-edly reported or even whether Fortin reported it to Salvucci.With respect to dis-crimination or causation thereof, the point to be proved is that Salvucci recommendedLaliberte with knowledge of the latter's inexperience, and that, because of Laliberte'smembership in the Union or for whatever reason, Salvucci passed over and thusdiscriminated against Fortin in recommending Laliberte. In fact, it has not even beenshown that Salvucci recommended Laliberte!This last item conceivably relates to the allegations of arrangement or practiceand the compulsion allegedly exercised by the Union on the Company.Whateverthe General Counsel hoped to show, it appearsfrom the credible evidence that therewas a prejob conferenceamongcompany and union representatives; the Companywanted the Union'sassistancein obtaining qualified men when it needed suchassistance.But the Company was free to and did, according to its regular policy,bring in its own men and according to Auhl hired others without referral by theUnion.According to Parker, operators when needed were obtained through thisUnion's steward although some were members of different locals.The Union is notshown to have discriminatedin makingreferrals.It does not appear that there washere an exclusive or discriminatorily run hiring hall.The evidence fails to show anarrangement or practiceas alleged;or that the Union otherwise compelled the Com-pany to discriminate.We need not cite the applicable terms of the agreements which Auhl, on behalfof the Company, testifiedis stillin effect.Whether as Ryan, the Union's businessmanager, testified, the "main purpose" of the agreement is to acquaint the employerwith the area wage scale and working conditions, the agreement does not excludenonmembers and is not violative .4In short, an unlawful arrangement or practice, or discrimination against Fortin,has not been shown; nor that the Union acted in violation of the Act.There is noproof that to the extent that referrals were made, men who applied after Fortin werediscriminatorily preferred.The type and extent of proof 5 needed to sustain allega-tions of violations as here alleged is indicated in the Board's decision inHoustonMaritime Association, Inc., et al.6The contrast with the evidence in this and thecompanion cases is marked.As inO'Connell,one may add this postlude which the evidence suggests: Even ifhiring on this job is mostly at the gate, it can reasonably be expected since Fortinapplies frequently and is generally experienced, and since he has been seekingemployment here for a long time, that he will be put to work on this job if that hasnot already been done.3 Omissionof reference to this, in both the recital and argument portions of the GeneralCounsel'sbrief,may reflect abandonment of the allegation' SeeLocal357, International Brotherhood of Teamsters etc (Los Angeles-Seattle MotorEmpress)v N L R.B ,366 U.S. 667Since briefsare sometimes filed and accepted which distort findings and expressionsaged,I would add the caveat that reference to indicated proof does not mean that theissues inthe cited cases or the proof needed therein are identical with those in the in-stant case4 136 NLRB 1222 TRI-COUNTY TRUCK STOP61Upon the basis of the above findings of fact and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.The Companyis engaged in commercewithin themeaningof the Act.2.Hoisting and Portable Engineers,Local No.4, InternationalUnion of Oper-ating Engineers,is a labor organizationwithin themeaning of Section2(5) of the Act.3.The Companyhas not engaged in unfairlabor practices within themeaningof Section 8(a) (3) or(1) of the Act.4.The Unionhas not engaged in unfair labor practices within the meaning ofSection 8(b) (1),(A) or (2) of the Act.RECOMMENDED ORDERUpon thebasis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case,I recommendthatthe complaint be dismissed in itsentirety.Charles Faulkner d/b/a Tri-County Truck StopandMelroyHorn,as president,Edwin D.Dorsey, as secretary-treasurer,Carl E.Gibbs, a business agent,as individuals and representa-tives of that class of individuals associatedtogether as Auto-motive,Petroleum and Allied Industries Employees UnionLocal 618 andASA Studdardand R.O. King.Case No. AO-46.October 10, 1962ADVISORY OPINIONThis is a petition filed by Charles Faulkner d/b/a Tri-CountyTruck Stop, herein called the Petitioner, for an Advisory Opinion inconformity with Sections 102.98 and 102.99 of the Board's Rules andRegulations, Series8, as amended.In pertinent part, the petitionalleges asfollows :1.On June 12, 1962, the Petitioner filedan injunctionsuit in theCircuit Court of Franklin County, Franklin County, Missouri,againstMelroy Horn, as President, Edwin D. Dorsey, as Secretary-Treasurer,Carl E. Gibbs, a Business Agent, as individuals and representatives ofthat class of individuals associated together as Automotive, Petroleumand Allied Industries Employees Union Local 618, a labor organiza-tion within the meaning of the Act, herein called the Union, seeking toenjoin the Union permanently from picketing or establishing a picketline in front of the Petitioner's place of business.2.On June 14, 1962, the Union filed a representation petition withthe Board's Fourteenth Regional Office (Case No. 14-RC-4342) claim-ing to represent a unit of the Petitioner's service station employees.Subsequently, the representation proceeding was withdrawn by theUnion when, at an informal conference, the Board's field examiner,who investigated the petition, expressed the opinion that the Boarddid not have jurisdiction.3.The Petitioner is engaged in the business of selling, at retail,gasoline, oils, fuels, and accessories to cars and trucks and his place of139 NLRB No. 5.